DETAILED ACTION
This office action is in response to preliminary amendments filed on 10/16/2020. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/059862, filed on 04/16/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  “The method of [[any one of claims 7 to 9, which further comprises,]] further comprisinq the step of” should be “The method of Claim 9 further comprisinq the step of” . Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claims 1-3 recite processes that can be done in one’s mind. This judicial exception is not integrated into a practical application because applying a voltage is just a start to a process, waiting for a motor to move to a location is just observing, measuring is identifying distance of degrees moved, and determining is a calculation that can be that can be done mentally. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims still have limitations that can be done mentally and add no practical use for determining the offset.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian US 20150100264 A1 (Hereinafter “Qian”).
Regarding Claim 1, Qian teaches a method of determining an offset between an angular position indicated by a rotary position sensor assembly secured directly or indirectly to the rotor of a multi-phase permanent magnet AC motor (Fig. 1, PMSM) and an actual electrical position of the motor rotor (Abstract, when a reference point is detected in a phase current, the rotor 
applying a voltage vector to the motor, which is aligned with a known angular position of the motor ([0065], at step S1002, in response to the high frequency rotating voltage vector being injected into the permanent magnet synchronous motor operating at a low speed, a reference point associated with a phase current generated by the permanent magnet synchronous motor is detected);
waiting for the motor rotor to move to a location in which the vector when considered in the dq frame of reference is centered on the d-axis ([0065]. The method 1000 then proceeds to step S1003 to acquire the resolver position when the reference point is detected. As discussed above, according to embodiments of the present invention, the reference point may be the zero-crossing point in the waveform of the phase current);
measuring the angular position of the rotor indicated by the position sensor (Fig. 10, S1003); and
determining the offset from the difference between the measured angular position and the known actual position of the vector (Fig. 10, S1004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Wu et al. 20120217912 A1 (Hereinafter “Wu”).
	Regarding Claim 2, Qian teaches the method of claim 1, 
	Qian does not expressly disclose further comprising the step of selecting a vector which is aligned with a first one of the motor phases corresponding to zero degrees electrical of the motor.
	However, Wu teaches the step of selecting a vector which is aligned with a first one of the motor phases corresponding to zero degrees electrical of the motor (Wu fig. 3, S300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the step of selecting a vector which is aligned with a first one of the motor phases corresponding to zero degrees electrical of the motor as taught by Wu, in the method of Qian, for the purpose so that an initial position offset calibrator or data processor determines a position offset based on a difference between the determined true averaging axis and the determined raw averaging axis position data.
	Regarding Claim 3.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Parison, JR et al. US 20110148331 A1 (Hereinafter “Parison”).
Regarding Claim 13, Qian teaches a motor (Fig. 8, PMSM) having a rotor; 
a rotary position sensor (Fig. 8, resolver) assembly fixed to the rotor; and 
a signal processing unit arranged in use to determine an offset between an angular position indicated by the rotary position sensor assembly and an actual electrical position of the motor rotor by carrying out the steps of the method of any preceding claim ([0049], the position of the resolver may be provided as an angle, which will be provided to an offset determining unit 602 in the detection apparatus 102 along with the rotor position corresponding to the reference point.).
Qian does not expressly disclose a linear actuator comprising: a mechanical arrangement which converts rotation of the rotor into a linear translation of an output part, the range of movement of the rotor being limited by the allowable range of movement of the linear part; 
However, Parison teaches a linear actuator (Parison [0032], The motor 12 and armature 16 may be a three phase linear actuator) comprising: 
a mechanical arrangement (Parison Fig. 1, 16) which converts rotation of the rotor into a linear translation of an output part, the range of movement of the rotor being limited by the allowable range of movement of the linear part (Parison [0023], ne method of avoiding or limiting the number of zero force positions is to use a multi-phase motor. A multi-phase motor typically includes more than one coil, with the coils placed linearly (in a linear motor) or radially (in a rotary motor) so that if one of the coils is at a zero force position, at least one other coil is not at a zero force position. The current is switched (commutated) among the windings so that more current is applied to coils that are not at a zero force position); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a linear actuator comprising: a mechanical arrangement which converts rotation of the rotor into a linear translation of an output part, the range of movement of the rotor being limited by the allowable range of movement of the linear part as taught by Parison, in the system of Qian, for use in application that need offset corrections driven by linear actuators.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the minor objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CORTEZ M COOK/Examiner, Art Unit 2846